Citation Nr: 1529509	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-08 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hypothermia and smoke inhalation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active military service in the United States Army from January 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014 and August 2014, the Board remanded the claim for additional development.


FINDING OF FACT

The competent medical and most probative evidence reflects that the Veteran's single in-service episode of possible hypothermia and smoke inhalation was acute and transitory, and continuing permanent disabilities were not then present; and, the weight of such evidence also fails to establish that the Veteran has any residual symptomatology or functional impairment associated with hypothermia and smoke inhalation during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for residuals of hypothermia and smoke inhalation are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of her claim at this time is warranted. 

VA has also satisfied its duty to assist the Veteran in the development of her claim.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed herself of the opportunity to submit relevant documents and argument in support of her claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained.  Attempts were made to locate outstanding treatment records from the Miami VA Medical Center in 1981.  The AOJ has determined that there are no available records.  See September 2014 VA Memorandum.  The Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

As stated in the Introduction, the claim was most recently remanded in August 2014.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Here, the AOJ obtained VA medical opinions in June and December of 2014 to assist in determining whether the Veteran had current residuals from hypothermia and smoke inhalation attributable to military service. The opinions are more than adequate, as together they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has thereby satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, the Veteran's history of hypothermia and smoke inhalation are not a chronic diseases enumerated under 38 C.F.R. § 3.309(a) and, therefore, are not subject to presumptive service connection, to include on the basis of continuity of symptomatology.

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of reco.
rd in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran claims that during service she was treated for hypothermia and smoke inhalation that allegedly occurred when she was seeking the warmth of a campfire after experiencing a cold injury.  She further claims that she has experienced shortness of breath and coldness throughout her body, including her hands and feet, for many years.  See April 2009 notice of disagreement; March 2010 substantive appeal; see also April 2010 VA treatment record.  

Unfortunately, the Board finds that the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records confirm that in February 1979, the Veteran was seen for complaints of possible mild hypothermia.  She had been brought in from the field with shaking, numbness in the extremities, possible respiratory arrest, and possible smoke inhalation after trying to warm herself around a campfire.  C.P.R. was initiated, but she began breathing on her own.  A chest X-ray was normal and the Veteran was admitted overnight for observation.  There are no records of additional follow-up treatment, evaluations, or clinical findings during her remaining two years of service to suggest that the episode constituted a chronic disease process or that provide a basis for current diagnoses of any residual conditions.  At her separation physical in December 1981, the Veteran reported problems with shortness of breath and chest pain/pressure.  See Report of Medical History dated December 18, 1981.  However, there is no corresponding report of physical examination of record.

Although the Veteran claims to now experience ongoing symptoms including cold sensitivity, painful and numb extremities, shortness of breath, and chest pain, there is no indication that she has had a need for continued or ongoing medical care due to any acute hypothermia or smoke inhalation symptoms or other residuals in the immediate years after her separation from service in 1981.  

The next relevant medical evidence is a December 2009 VA examination report, almost 30 years later, which reflects the Veteran's reported history of hypothermia and smoke inhalation while on active duty in Alaska in February 1979.  She denied any more episodes until after discharge in 1981, when she was admitted to the VA facility in Miami with shortness of breath.  Her current complaints were of chest soreness and occasional pain with deep inspiration secondary to chest compressions from the CPR.  She also complained of shortness of breath as well with mild exertion, such as walking.  She also gave a history of asthma, stating that she uses a rescue inhaler on rare occasion.  However, the examiner noted there were no records of the Veteran's treatment for shortness of breath or that show diagnosis of asthma at the Miami VAMC in 1981.  She also noted that the circumstances surrounding the in-service event were unclear and there were no other documented events in service, or thereafter.  The clinical assessment was shortness of breath, unknown etiology.  However because the examiner could not resolve this issue of etiology without resorting to mere speculation, the Board found the opinion inadequate.  See Board Remand, January 2014.  

To address, this inadequacy, the Veteran underwent additional examination in June 2014.  The examiner reviewed the claims file, including service and post-service treatment reports, and summarized the history and findings reflected by these records.  The Veteran's report of childhood asthma, her report of in-service hypothermia and smoke inhalation, and her current complaints of cold sensitivity and shortness of breath, and painful extremities were discussed at length in the report.  The Veteran also reported that she has not sought or required ongoing care and treatment for these symptoms and the examiner noted there was no documentation of any medical visits or examinations in CPRS.  

Following examination of the Veteran, the examiner diagnosed status post hypothermia, asthma, and status post smoke inhalation.  She observed there were no objective findings to support residuals of the Veteran's in-service episode of hypothermia and smoke inhalation in 1979.  She explained that the Veteran's discharge physical evaluation in 1981 is silent for residuals and there is no documentation surrounding ongoing care and treatment for residuals.  
 
In December 2014, the claims file was returned for an additional medical opinion.  See Board Remand, August 2014.  Following a second review of the Veteran's file, including the previous VA examination reports and medical opinions, the examiner confirmed the diagnoses of status post hyperthermia and status post smoke inhalation.  She again determined that there were no objective findings of residuals for either.  Referring to service treatment records, the examiner again noted the lack of objective findings to support residuals of the Veteran's in-service episodes of hypothermia or smoke inhalation in 1979, including at discharge in 1981.  There was also a lack of documentation surrounding ongoing care and treatment for residuals since then.  

A review of the remaining record indicates that there are no post service records in the claims file documenting visits for hypothermia symptomatology and no respiratory conditions, apart from asthma, have been diagnosed.  These records also show the Veteran had positive history of tobacco use, having stopped smoking 20 years prior.  See VA outpatient treatment records dated 2008 to 2014.  

Based on the evidence in this particular case, the Board finds that the weight of the probative evidence indicates that service connection for residuals of hypothermia and smoke inhalation is not warranted.  There is no medical evidence establishing that the Veteran currently suffers from a currently diagnosed residual disability as a result of the hypothermia and smoke inhalation during service.  There is no disputing the service treatment records that document possible hypothermia and smoke inhalation during service.  But merely establishing treatment for symptoms while in service is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  The most probative evidence suggests that the hypothermia and smoke inhalation the Veteran experienced during military service was acute and transitory, and completely resolved by the time of service discharge, such that it was not indicative of a chronic residual disability.  

Also, as has been noted, the post-discharge evidence of record does not contain any notation indicating a current diagnosis of chronic residual disability.  The Veteran is competent to endorse ongoing symptoms of cold sensitivity, pain, numbness, shortness of breath.  However, while these type of symptoms are capable of lay observation, they are not equivalent to a diagnosis of an actual disability.  She has failed to submit or identify any evidence whatsoever that she is currently being treated, or takes medication, for hypothermia or smoke inhalation symptomatology of any kind.  Moreover at the VA examination the examiner found no sufficient clinical evidence to warrant a diagnoses of cold injury or smoke inhalation residuals.  The examination report is unrebutted by any other medical evidence to the contrary.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  So, although the Veteran may indeed experience some sort of recurring symptoms, in the absence of competent evidence which suggests that these symptoms constitute a chronic disability attributable to her in service injury, the Board has no basis on which to award service connection.

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Because there was no hypothermia residuals or smoke inhalation residuals diagnosed at any time since the claim was filed, and there remains no current evidence of such a claimed disorder, no valid claim for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded.

Certainly, absent a finding that the Veteran has been diagnosed with residual hypothermia and smoke inhalation disability at any time during the appeal period, no valid claim for service connection exists.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Consideration has of course been given to the Veteran's personal assertion that she has chronic disability from hypothermia and smoke inhalation.  She is more than competent to endorse symptoms such cold sensitivity, pain, numbness, and shortness of breath.  However, she does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex residual disability from hypothermia and smoke inhalation, as this falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Based on this evidentiary posture, service connection cannot be awarded.  

With regard to whether the evidence establishes a direct connection between the Veteran's service and her only diagnosed respiratory disorder of asthma, the Board notes that service treatment records fail to reveal any significant complaints of asthma prior to her separation from service in December 1981.  None of the post-service treatment records in any way, suggests that asthma originated during military service and there is no indication that the Veteran related it to service.  Furthermore, there is no competent evidence linking asthma to the Veteran's military service decades earlier.  See Hickson v. West, 12 Vet. App. 247 (1999).  In light of the above, the Board is unable to attribute the Veteran's asthma to her military service.  

Therefore, after weighing all the evidence, the Board finds that the criteria for service connection for residual of hypothermia and smoke inhalation have not been met, and the Veteran's claim is therefore denied.  

Accordingly, the preponderance of the evidence is against the service connection claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for residuals of hypothermia and residuals of smoke inhalation is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


